Citation Nr: 9914040	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-39 898	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1942 to November 1945.

2.  In May 1993, the veteran filed a request for a waiver of 
overpayment of pension benefits, which was denied in July 
1993.

3.  The veteran filed a notice of disagreement and appealed 
to this Board.

4.  On May 7, 1999 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that the veteran died on September [redacted], 1996.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1998); 
38 C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.


		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



























Error! Not a valid link.


